[Cite as In re C.S., 2015-Ohio-5244.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: C.S.                                            C.A. No.      27783



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
                                                       CASE No.   DN 14 01 0054

                                 DECISION AND JOURNAL ENTRY

Dated: December 16, 2015



        HENSAL, Presiding Judge.

        {¶1}     Appellant, Alfreda S. (“Mother”), appeals from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, that placed her minor child in the legal custody of

Pamela S. For the following reasons, this Court affirms.

                                                  I.

        {¶2}        Mother is the natural mother of eight children, but only C.S., born January 28,

2014, is a party to this appeal. Mother suffers from substance abuse issues and previously lost

custody of her other seven children. C.S. tested positive for cocaine and marijuana at birth and

was subsequently adjudicated an abused and dependent child. Summit County Children Services

(“Children Services”) obtained temporary custody of C.S. shortly after her birth and placed her

with Pamela S. C.S. has lived with Pamela S. and her four natural children since that time.

Despite three separate paternity tests, the father of C.S. remains unknown.
                                                 2


         {¶3}    Mother participated in the Family Reunification Through Recovery Court.

Mother’s case plan objectives required her to: (1) identify C.S.’s father; (2) complete a chemical

dependency assessment; (3) submit random urine screens; (4) complete a mental health

assessment; (5) obtain stable housing; and (6) secure income sufficient to meet C.S.’s basic

needs.

         {¶4}    Mother entered four residential or treatment facilities throughout the course of

this case, but either voluntarily left or was discharged from each facility prior to completing

treatment.      First, Mother went to Community Health Center, but was discharged for

noncompliance. Next, Mother went to Touchstone, but was discharged after an altercation on a

bus during a shopping trip.       Next, Mother went to a battered women’s shelter, but was

discharged for failing to follow the curfew rules. Lastly, Mother went to Interval Brotherhood

Home, where she remained sober for 56 days, but left after an argument with a staff member.

Mother testified that she began using drugs again after leaving Interval Brotherhood Home.

         {¶5}    In December 2014, almost one year after obtaining emergency temporary custody

of C.S., Children Services moved the trial court to grant legal custody of C.S. to Pamela S. In

response, Mother moved the trial court for legal custody, or in the alternative, for a six-month

extension to complete her case plan. The magistrate held a hearing on the motions. After

hearing testimony from Mother, Pamela S., the Children Services caseworker, and C.S.’s

guardian ad litem, the magistrate issued a decision granting Pamela S. legal custody of C.S. and

denying Mother’s motion for a six-month extension.

         {¶6}    Mother filed an objection to the magistrate’s decision, arguing that she had made

significant progress on her case plan and, at a minimum, should have been granted the six-month

extension. The trial court overruled Mother’s objection and adopted the magistrate’s decision.
                                                  3


In reaching its decision, the trial court found that it was in C.S.’s best interest to be placed in the

legal custody of Pamela S., and that the record reflected a lack of clear and convincing evidence

to support a grant of a six-month extension. Mother now appeals and raises two assignments of

error for our review.

                                                  II.

                                   ASSIGNMENT OF ERROR I

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT PLACED C.S. IN
       THE LEGAL CUSTODY OF PAMELA [S.] RATHER THAN GRANT
       MOTHER’S MOTION FOR A SIX-MONTH EXTENSION.

       {¶7}    In her first assignment of error, Mother argues that the trial court abused its

discretion in granting legal custody of C.S. to Pamela S. instead of granting her motion for a six-

month extension. More specifically, Mother argues that she made substantial progress toward

completing her case plan, and the trial court’s decision was arbitrary and capricious in light of

the difficulties she encountered along the way.         Mother further argues that the six-month

extension would have allowed her to: (1) complete substance abuse treatment; (2) continue

mental health treatment; (3) obtain stable housing; and (4) secure income sufficient to meet

C.S.’s basic needs.

       {¶8}    A trial court may grant an extension of temporary custody if it determines, by

clear and convincing evidence, that: (1) the extension is in the best interest of the child; (2) there

has been significant progress on the case plan of the child; and (3) there is reasonable cause to

believe that the child will be reunified with one of the parents or otherwise permanently placed

within the period of extension. R.C. 2151.415(D)(1). We review a trial court’s decision to grant

or deny an extension of temporary custody for an abuse of discretion. In re E.T., 9th Dist.

Summit No. 23017, 2006-Ohio-2413, ¶ 79.
                                                 4


       {¶9}    Although Mother did encounter difficulties while attempting to complete her case

plan (e.g., enduring a bed bug infestation while at Interval Brotherhood Home), she failed to

successfully complete a single objective. At the time of the custody hearing, Mother was

unemployed, had not obtained stable housing, and had not identified C.S.’s father. Additionally,

a few weeks prior to the hearing, Mother testified positive for cocaine.

       {¶10} Mother did, however, testify that she was currently engaged in another substance

abuse program and was seeking treatment for her mental health issues. She also testified that she

intended to look for a job upon completing treatment, and that she was on a waiting list for

subsidized housing.    But both C.S.’s guardian ad litem and Children Services caseworker

testified that Mother had made almost no progress toward completing her case plan.

Additionally, the Children Services caseworker testified that she had no indication that Mother

would be able to complete her case plan objectives within six months. Similarly, C.S.’s guardian

ad litem testified that she did not have confidence that Mother would make any further progress

on her case plan within six months, and that her progress to date did not warrant an extension.

       {¶11} The record reflects that the trial court considered the best interest of C.S.,

Mother’s progress toward completing her case plan, and the likelihood that Mother and C.S.

would be reunified within the proposed six-month extension. Given the evidence before the trial

court, we cannot say that it abused its discretion in denying Mother’s motion for a six-month

extension. Mother’s first assignment of error is overruled.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED WHEN IT GRANTED LEGAL CUSTODY OF
       C.S. TO PAMELA [S.] INSTEAD OF GRANTING MOTHER’S MOTION FOR
       A SIX-MONTH EXTENSION, AS LEGAL CUSTODY IS NOT IN THE BEST
       INTEREST OF C.S.
                                                 5


       {¶12} In her second assignment of error, Mother argues that the trial court erred when it

granted legal custody of C.S. to Pamela S. instead of granting Mother’s motion for a six-month

extension because legal custody was not in the best interest of C.S. Because C.S. had been

adjudicated a neglected and dependent child, the trial court had several dispositional alternatives

available to it, including awarding legal custody to a proposed legal guardian.           See R.C.

2151.353(A). The decision to grant or deny a motion for legal custody is within the trial court’s

sound discretion. In re M.S., 9th Dist. Summit No. 22158, 2005-Ohio-10, ¶ 11. This Court will

not reverse that decision absent an abuse of discretion. Id. An abuse of discretion implies that a

trial court was unreasonable, arbitrary, or unconscionable in its judgment.          Blakemore v.

Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶13} The statutory scheme regarding an award of legal custody does not include a

specific test or set of criteria, but Ohio courts have determined that the trial court must base its

decision on the best interest of the child. See, e.g., In re N.P., 9th Dist. Summit No. 21707,

2004-Ohio-110, ¶ 23. We have previously indicated that the factors listed in Revised Code

Section 2151.414(D) may provide some guidance in determining whether legal custody is in the

best interest of a child. In re B.C., 9th Dist. Summit Nos. 26976, 26977, 2014-Ohio-2748, ¶ 16,

citing In re T.A., 9th Dist. Summit No. 22954, 2006-Ohio-4468, ¶ 17. Those factors include: (1)

the interaction and interrelationships of the child; (2) the wishes of the child; (3) the custodial

history of the child; and (4) the child’s need for permanence in her life. R.C. 2151.414(D)(1).

       {¶14} Here, there is no dispute that Mother is bonded with C.S. According to C.S.’s

guardian ad litem, Mother engaged appropriately with C.S. during visits and “knows how to be a

mommy to a little girl.” But Mother was inconsistent with visiting C.S., would disappear for
                                                 6


periods of time, continued to use drugs, failed to complete her case plan, and maintained contact

with her physically abusive ex-boyfriend.

       {¶15} Pamela S., on the other hand, has cared for C.S. since she was two days old. Her

four natural children, the oldest of which is eleven, treat C.S. like a little sister. The Children

Services caseworker testified that C.S. is “happy and healthy” under Pamela S.’s care, and that

she has no concerns with respect to C.S.’s living arrangements. Pamela S. executed a Statement

of Understanding and testified that she is willing to facilitate visits between Mother and C.S.

       {¶16} C.S’s guardian ad litem testified that it was in C.S.’s best interest for the trial

court to grant legal custody to Pamela S. According to C.S.’s guardian ad litem, C.S. needed

stability in her life, which Mother was unable to provide.

       {¶17} In light of the evidence presented at the custody hearing, we cannot say that the

trial court abused its discretion in granting legal custody of C.S. to Pamela S. and denying

Mother’s request for an extension of time. Mother’s second assignment of error is overruled.

                                                III.

       {¶18} Mother’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                7


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



CARR, J.
WHITMORE, J.
CONCUR.


APPEARANCES:

MADELINE LEPIDI-CARINO, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

LEE SCHAFFER, Guardian ad Litem.